                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 DAN E. MOLDEA,

                     Plaintiff,

                     v.                       Case No. 18-cv-00560 (CRC)

 MICHAEL OVITZ,

                     Defendant.

                                         ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that [3] Defendant’s Motion to Dismiss is DENIED.

      SO ORDERED.




                                                       CHRISTOPHER R. COOPER
                                                       United States District Judge

Date: February 6, 2019
